                 4:21-bk-12261 Doc#: 1 Filed: 08/23/21 Entered: 08/23/21 15:24:53 Page 1 of 23


Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF ARKANSAS

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Advanced Tissue, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  7003 Valley Ranch Drive
                                  Little Rock, AR 72223
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Pulaski                                                         Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
                 4:21-bk-12261 Doc#: 1 Filed: 08/23/21 Entered: 08/23/21 15:24:53 Page 2 of 23
Debtor    Advanced Tissue, LLC                                                                         Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 4541

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 page 2
                 4:21-bk-12261 Doc#: 1 Filed: 08/23/21 Entered: 08/23/21 15:24:53 Page 3 of 23
Debtor    Advanced Tissue, LLC                                                                            Case number (if known)
          Name

10. Are any bankruptcy cases                 No
    pending or being filed by a
    business partner or an                   Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                          Debtor                                                                    Relationship
                                                     District                                 When                             Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                                Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                                A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or                 No
    have possession of any
    real property or personal                       Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                           Yes.
    property that needs
    immediate attention?                            Why does the property need immediate attention? (Check all that apply.)
                                                       It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard?
                                                       It needs to be physically secured or protected from the weather.
                                                       It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                      livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                       Other
                                                    Where is the property?
                                                                                     Number, Street, City, State & ZIP Code
                                                    Is the property insured?
                                                       No
                                                       Yes.     Insurance agency
                                                                Contact name
                                                                Phone



          Statistical and administrative information

13. Debtor's estimation of             .         Check one:
    available funds
                                                    Funds will be available for distribution to unsecured creditors.

                                                    After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of                    1-49                                             1,000-5,000                                 25,001-50,000
    creditors                              50-99                                            5001-10,000                                 50,001-100,000
                                           100-199                                          10,001-25,000                               More than100,000
                                           200-999

15. Estimated Assets                       $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                           $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                           $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                           $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities                  $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion

Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 3
                4:21-bk-12261 Doc#: 1 Filed: 08/23/21 Entered: 08/23/21 15:24:53 Page 4 of 23
Debtor   Advanced Tissue, LLC                                                          Case number (if known)
         Name

                                $50,001 - $100,000                         $10,000,001 - $50 million            $1,000,000,001 - $10 billion
                                $100,001 - $500,000                        $50,000,001 - $100 million           $10,000,000,001 - $50 billion
                                $500,001 - $1 million                      $100,000,001 - $500 million          More than $50 billion




Official Form 201                     Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 4
                 4:21-bk-12261 Doc#: 1 Filed: 08/23/21 Entered: 08/23/21 15:24:53 Page 5 of 23
Debtor    Advanced Tissue, LLC                                                                     Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      August 23, 2021
                                                  MM / DD / YYYY


                             X   /s/ Robert Betchley                                                      Robert Betchley
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   CEO




18. Signature of attorney    X   /s/ Kevin P. Keech                                                        Date August 23, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Kevin P. Keech 98147
                                 Printed name

                                 Keech Law Firm, PA
                                 Firm name

                                 2011 South Broadway
                                 Little Rock, AR 72206
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     501 221 3200                  Email address      kkeech@keechlawfirm.com

                                 98147 AR
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
                    4:21-bk-12261 Doc#: 1 Filed: 08/23/21 Entered: 08/23/21 15:24:53 Page 6 of 23


 Fill in this information to identify the case:
 Debtor name Advanced Tissue, LLC
 United States Bankruptcy Court for the: EASTERN DISTRICT OF                                                                                          Check if this is an
                                                ARKANSAS
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 3M                                                                                                                                                                     $186,636.21
 P.O. Box 842689
 Dallas, TX
 75284-2689
 American Express                                                                                                                                                       $182,914.42
 PO Box 650448
 Dallas, Texas
 75265-0448
 Bell Bank                                                                                                                                                              $300,196.96
 PO Box 10877
 Fargo, ND
 Bell Bank-RLOC                                                                                                  $1,561,750.24                         $0.00          $1,561,750.24
 5500 Wayzata
 Boulevard
 Minneapolis, MN
 55416
 BKD , LLP                                                                                                                                                                $44,080.00
 400 W Capitol
 Avenue
 Suite 2500
 Little Rock, AR
 72203-3667
 Brightree LLC                                                                                                                                                            $62,233.70
 PO Box 101513
 Atlanta, GA
 30392-1513
 ConvaTec, Incl                                                                                                                                                         $168,604.80
 PO Box 978794
 Dallas, TX
 75397-8794
 FedEx                                                                                                                                                                  $180,168.23
 P.O. Box 660481
 Dallas, TX
 75266-0481
 Hartmann USA, Inc.                                                                                                                                                     $148,811.06
 481 Lakeshore
 Parkway
 Rock Hill, SC 29730

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    4:21-bk-12261 Doc#: 1 Filed: 08/23/21 Entered: 08/23/21 15:24:53 Page 7 of 23



 Debtor    Advanced Tissue, LLC                                                                               Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Hogan Lovells US                                                                                                                                                         $73,712.50
 LLP
 555 Thirteen Street
 NW
 Attn. Stuart
 Langbein
 Attn. Sheree Kanner
 Washington, DC
 20004
 Hydrofera, LLC                                                                                                                                                           $47,559.00
 340 Progress Drive
 Manchester, CT
 06042
 KCI USA, INC                                                                                                                                                             $54,496.74
 PO BOX 301557
 DALLAS, TX 75303
 Medline Industries,                                                                                                                                                    $140,852.87
 Inc
 Dept. 1080
 PO Box 121080
 Dallas, TX
 75312-1080
 Net Health Systems,                                                                                                                                                      $44,000.00
 Inc.
 40 24th Street
 5th Floor
 Pittsburgh, PA
 15222
 Preferred Medical                                                                                                                                                      $132,962.04
 PO Box 2138
 Conway, AR 72033
 Pulaski County                                                                                                                                                           $44,251.91
 Treasurer
 P.O. Box 8101
 Little Rock, AR
 72203
 Smith and Nephew                                                                                                                                                         $36,784.92
 PO Box 205651
 Dallas, TX
 75320-5651
 United Medical                                                                                                                                                           $51,220.29
 Supply Company
 708 Marks Road
 Suite 308
 Valley City, OH
 44280
 Wound Care                                                                                                                                                               $51,536.00
 Innovations, LLC
 1200 Summit Ave
 Ste 414
 Fort Worth, TX
 76102


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    4:21-bk-12261 Doc#: 1 Filed: 08/23/21 Entered: 08/23/21 15:24:53 Page 8 of 23



 Debtor    Advanced Tissue, LLC                                                                               Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 YUKON CAPITAL                                                   Note Purchase                                                                                      $15,120,290.65
 PARTNERS II, LP                                                 Agreeement
 8500 NORMANDALE
 LAKE BLVD
 Suite 830
 Minneapolis, MN
 55437




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
    4:21-bk-12261 Doc#: 1 Filed: 08/23/21 Entered: 08/23/21 15:24:53 Page 9 of 23



}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        3M
                        P.O. Box 842689
                        Dallas, TX 75284-2689


                        Ability Network Inc
                        PO Box 856015
                        Minneapolis, MN 55485-6015


                        Adams Pest Control
                        12324 Stagecoach Rd
                        Little Rock, AR 72210


                        ADP, Inc.
                        030 - ADP Southeast Major
                        1851 N. Resler Drive
                        El Paso, TX 79912


                        ADT Commercial
                        PO BOX 382109
                        PITTSBURGH, PA 15251-8109


                        AFS/IBEX A division of MetaBank
                        PO Box 224528
                        Dallas, TX 75222-4528


                        Agility Recovery Solutions
                        PO Box 733788
                        Dallas, TX 75373-3788


                        All Med Medical Supply
                        PO Box 847340
                        Los Angeles, CA 90084-7340


                        All Software Licenses
                        Utility Companies.


                        Aloft Little Rock West
                        716 Rahling Road
                        Little Rock, AR 72223


                        American Express
                        PO Box 650448
                        Dallas, Texas 75265-0448
4:21-bk-12261 Doc#: 1 Filed: 08/23/21 Entered: 08/23/21 15:24:53 Page 10 of 23




                    Amerx Health Care
                    164 Douglas Road E
                    Oldsmar, FL 34677


                    Anacapa Technologies, Inc
                    301 E Arrow Hwy
                    Suite 106
                    San Dimas, CA 91773


                    ANCOR / AT INVESTMENTS, LLC
                    C/O ANCOR HOLDINGS, LP
                    2720 EAST STATE HIGHWAY 114
                    Southlake, TX 76092


                    Ancor Holdings, LP
                    2720 E. State Highway 114
                    Southlake, TX 76092


                    ANCOR PLEDGE FUND VIII, LLC
                    2720 EAST STATE HIGHWAY 114
                    Southlake, TX 76092


                    APEX STAFFING INC
                    PO BOX 75343
                    CHICAGO, IL 60675-5343


                    AR Dept of Workforce Svcs
                    P O Box 8007
                    Little Rock, AR 72203


                    ARAMARK
                    PO BOX 697
                    BEMIDJI, MN 56619-0697


                    Arkansas Dept of Fin & Admin
                    P.O. Box 8140
                    Little Rock, AR 72203-8140


                    Aroa Biosurgery Incorporated
                    PO Box 894924
                    Los Angeles, CA 90189


                    AT Buyer, Inc.
4:21-bk-12261 Doc#: 1 Filed: 08/23/21 Entered: 08/23/21 15:24:53 Page 11 of 23




                    AT Parent, Inc.



                    AT&T
                    P.O. Box 5014
                    Carol Stream, IL 60197-5001


                    AT&T U-verse
                    PO Box 5014
                    Carol Stream, IL 60197-5014


                    Avadim Health, Inc
                    81 Thompson Street
                    Asheville, NC


                    Bell Bank
                    5500 Wayzata Boulevard
                    Minneapolis, MN 55416


                    Bell Bank
                    PO Box 10877
                    Fargo, ND


                    Bell Bank-RLOC
                    5500 Wayzata Boulevard
                    Minneapolis, MN 55416


                    BKD , LLP
                    400 W Capitol Avenue
                    Suite 2500
                    Little Rock, AR 72203-3667


                    BKD Technologies
                    PO Box 1190
                    Springfield, MO 65801-1190


                    Brightree



                    Brightree LLC
                    PO Box 101513
                    Atlanta, GA 30392-1513
4:21-bk-12261 Doc#: 1 Filed: 08/23/21 Entered: 08/23/21 15:24:53 Page 12 of 23




                    BSN Medical, Inc.
                    P.O. Box 751766
                    Charlotte, NC 28275-1766


                    Capital Business Leasing, LLLP
                    PO Box 3855
                    Little Rock, AR 72203


                    Capital Business Machines, Inc
                    P.O. Box 3855
                    Little Rock, AR 72203


                    Capital Fire Extinguisher Co., Inc.
                    P.O. Box 6245
                    North Little Rock, AR 72124


                    Carolon
                    601 Forum Parkway
                    Rural Hall, NC 27045


                    Carolyn Brown
                    258 Valencia Circle
                    St. Petersburg, FL 33716


                    Certify, Inc
                    P.O.BOX 780965
                    Philadelphia, PA 19178-0965


                    ChemAqua
                    PO Box 971269
                    Dallas, TX 75397-1269


                    CIGNA Group Insurance
                    P.O. Box 13701
                    Philadelphia, PA 19101-3701


                    CIGNA Healthcare
                    3340 Players Club Parkway
                    Suite 210
                    Memphis, TN 38125


                    Client First Staffing Solutions
                    10 Corporate Hill
                    Ste 200
                    Little Rock, AR 72205
4:21-bk-12261 Doc#: 1 Filed: 08/23/21 Entered: 08/23/21 15:24:53 Page 13 of 23




                    CMS
                    7500 Security Boulevard
                    Windsor Mill, MD 21244


                    CMS
                    7500 Security Boulevard, MD 21244



                    CMS Regional Offices
                    Shannon Hills, Acting Regional
                    1301 Young Street, Suite 1124
                    Dallas, TX 75202


                    Community Coffee Company, LLC
                    PO Box 679510
                    Dallas, TX 75267-9510


                    Concordance Healthcare Solutions, LLC
                    2675 Solutions Center
                    Chicago, IL 60677-2006


                    ConvaTec, Incl
                    PO Box 978794
                    Dallas, TX 75397-8794


                    Converge One
                    NW5806 PO Box 1450
                    Minneapolis, MN 55485-5806


                    Cross Gunter Witherspoon & Galchus
                    P.O. Box 3178
                    Little Rock, AR 72203


                    Department of the Treasury
                    1500 Pennsylvania Avenue, NW
                    Washington, DC 20220


                    DeRoyal Industries
                    MSC30316
                    PO Box 415000
                    Nashville, TN 37241-0316


                    Direct Medical Equipment, Inc.
4:21-bk-12261 Doc#: 1 Filed: 08/23/21 Entered: 08/23/21 15:24:53 Page 14 of 23




                    Discovery Benefits
                    P.O. Box 9528
                    Fargo, ND 58106-9528


                    Dorsey & Whitney LLP
                    PO Box 1680
                    Minneapolis, MN 55480-1680


                    Dorsey and Whitney LLP
                    300 Crescent Court, Suite 400
                    Attn. Larry Makel
                    Dallas, TX 75201


                    DOW Building Services
                    P.O. Box 16172
                    Little Rock, AR 72231


                    Electronic Systems Technologies
                    230 West 6th Street
                    Mountain Home, AR 72653


                    Elevator Safety Inspection Services Inc.
                    415 N. McKinley, Ste 685
                    Little Rock, AR 72205


                    Entergy
                    P.O. Box 8101
                    Baton Rouge, LA 70891


                    FastSigns
                    240 S Shackleford Road
                    Little Rock, AR 72211


                    FedEx
                    P.O. Box 660481
                    Dallas, TX 75266-0481


                    Fox Valley Wound Care Associates
                    1300 N. Highland Avenue
                    Suite 7
                    Aurora, IL 60506


                    Hartmann USA, Inc.
                    481 Lakeshore Parkway
                    Rock Hill, SC 29730
4:21-bk-12261 Doc#: 1 Filed: 08/23/21 Entered: 08/23/21 15:24:53 Page 15 of 23




                    HealthLink, Inc
                    PO Box 6501
                    Carol Stream, IL 60197-6501


                    Hogan Lovells US LLP
                    555 Thirteen Street NW
                    Attn. Stuart Langbein
                    Attn. Sheree Kanner
                    Washington, DC 20004


                    Hogan Taylor LLC
                    11300 Cantrell Road
                    Suite, 301
                    Little Rock, AR 72212


                    Hollister Incorporated
                    72035 Eagle Way
                    Chicago, IL 60678-7250


                    Home Delivery Incontinent Supplies Co. I
                    9385 Dielman Industrial Drive
                    Olivette, MO 63132


                    Hydrofera, LLC
                    340 Progress Drive
                    Manchester, CT 06042


                    Intellicure, Inc.
                    2700 Research Forest Drive
                    Suite 100
                    The Woodlands, TX 77381


                    Internal Revenue Service
                    Centralized Insolvency Operati
                    P.O. Box 7346
                    Philadelphia, PA 19101


                    JDP
                    Oxford One Centre
                    301 Grant Street; Suite 4300
                    Pittsburgh, PA 15219


                    KCI USA, INC
                    PO BOX 301557
                    DALLAS, TX 75303
4:21-bk-12261 Doc#: 1 Filed: 08/23/21 Entered: 08/23/21 15:24:53 Page 16 of 23




                    KLM & Associates, LTC Consulting, LLC
                    2342 Umstead Rd
                    Durham, NC 27712


                    KLWK Properties LLC



                    LAMB HOLDING COMPANY, INC.
                    15 VALLEY CREEK VIEW
                    Little Rock, AR 72223


                    Lineage
                    5001 Northshore Lane
                    North Little Rock, AR 72118


                    Little Rock Landscape, Inc
                    9000 Construction Place
                    Little Rock, AR 72206


                    Manukamed USA, LLC
                    718 Thompson Lane
                    Suite 108-227
                    Nashville, TN 37204


                    Mastercard
                    PO Box 4512
                    Carol Stream, IL 60197-4512


                    McGriff Insurance Services
                    PO Box 890635
                    Charlotte, NC 28289-0635


                    McKesson Medical-Surgical
                    PO Box 204786
                    Dallas, TX 75320-4786


                    Medi USA, L.P.
                    P.O. Box 890107
                    Charlotte, NC 28289-0107


                    Medline Industries, Inc
                    Dept. 1080
                    PO Box 121080
                    Dallas, TX 75312-1080
4:21-bk-12261 Doc#: 1 Filed: 08/23/21 Entered: 08/23/21 15:24:53 Page 17 of 23




                    Metlife Small Business Center
                    P.O. Box 804466
                    Kansas City, MO 64180-4466


                    MPM Medical
                    1801 Big Town, Ste. 300
                    Mesquite, TX 75149


                    Mutual of Omaha
                    Payment Processing Center
                    PO Box 2147
                    Omaha, NE 68103-2147


                    Net Health Systems, Inc.
                    40 24th Street
                    5th Floor
                    Pittsburgh, PA 15222


                    Office Evolution
                    550 Congressional Blvd
                    Suite 115
                    Carmel, IN 46032


                    OSNovative Systems, Inc.
                    1056 Green Acres Road
                    102-538
                    Eugene, OR 97408


                    Piper Healthcare Associates LLC
                    118 Gray Road
                    Sanbornton, NH 03269


                    PlayMaker CRM, Inc
                    PO Box 679252
                    Dallas, TX 75267-9252


                    Precision Print Solutions
                    6200 Murray Street
                    Little Rock, AR 72209


                    Preferred Medical
                    PO Box 2138
                    Conway, AR 72033
4:21-bk-12261 Doc#: 1 Filed: 08/23/21 Entered: 08/23/21 15:24:53 Page 18 of 23




                    Pulaski County Treasurer
                    P.O. Box 8101
                    Little Rock, AR 72203


                    Qlarant
                    14643 Dallas Pkwy
                    Suite 400
                    Dallas, TX 75254


                    Qlarant Integrity Solution LLC
                    14643 Dallas Pkwy
                    Suite 400
                    Attn. Rebuttal Suspension Dept
                    Dallas, TX 75254


                    Quadient Finance USA, Inc
                    PO Box 6813
                    Carol Stream, IL 60197-6813


                    Republic Services #858
                    PO Box 9001099
                    Louisville, KY 40290-1099


                    Rick Shand
                    6 Lost Rock Lane
                    North Oaks, MN 55127


                    Second Equity Lienholder



                    Sherman Heat, Air & Refrigeration Inc
                    14811 Highway 9
                    Benton, AR 72019


                    Shred-it Arkansas
                    28883 Network Place
                    Chicago, IL 60673-1288


                    SIGMA SUPPLY OF N.A., INC
                    PO BOX 20980
                    HOT SPRINGS, AR 71903


                    Sigvaris Inc
                    PO Box 2809
                    Peachtree City, GA 30269
4:21-bk-12261 Doc#: 1 Filed: 08/23/21 Entered: 08/23/21 15:24:53 Page 19 of 23




                    Smith and Nephew
                    PO Box 205651
                    Dallas, TX 75320-5651


                    Sprint
                    PO Box 4181
                    Carol Stream, IL 60197-4181


                    Squire Patton Boggs (US) LLP
                    PO Box 643051
                    Cincinnati, OH 45264


                    Staples Advantage
                    PO Box 660409
                    Dallas, TX 75266-0409


                    Strategic Management Services, LLC
                    5911 Kingstowne Village Parkway
                    Suite 210
                    Alexandria, VA 22315


                    Suzanne S. Mitchell
                    619 E. 61st Street
                    Kansas City, MO 64110


                    TASC
                    C/O New Business Development
                    2302 International Lane
                    Madison, WI 53704-3140


                    TeleComp
                    5104 S. Pinnacle Hills Parkway
                    Rogers, AR 72758


                    Telecomp Holdings
                    5104 S. Pinnace Hills
                    Suite 200
                    Rogers, AR 72758


                    The Erickson Law Firm, LLC
                    1979 Rhettsbury Street
                    Carmel, IN 46032
4:21-bk-12261 Doc#: 1 Filed: 08/23/21 Entered: 08/23/21 15:24:53 Page 20 of 23




                    Thyssenkrupp Elevator Corp.
                    PO Box 933004
                    Atlanta, GA 31193-3004


                    Tipton Hurst
                    P.O. Box 7329
                    Little Rock, AR 72217-7329


                    TwinMed LLC
                    PO Box 847340
                    Los Angeles, CA 90084-7340


                    United Medical Supply Company
                    708 Marks Road
                    Suite 308
                    Valley City, OH 44280


                    United States Attorney
                    c/o Cody Hiland
                    425 West Capitol, Suite 500
                    Little Rock, AR 72201


                    United States Attorney General
                    Robert F. Kennedy Building
                    950 Pennsylvania Avenue
                    Suite 5137
                    Washington, DC 20530


                    Urgo Medical North America
                    3801 Hulen Street
                    Suite 251
                    Fort Worth, TX 76107


                    US Attorney
                    c/o Cody Hiland
                    425 West Capitol, Suite 500
                    Little Rock, AR 72201


                    US Attorney General
                    950 Pennsylvania Avenue, NW
                    Washington, DC 20530
4:21-bk-12261 Doc#: 1 Filed: 08/23/21 Entered: 08/23/21 15:24:53 Page 21 of 23




                    US Centers for Medicare
                    and Medicaid Services
                    7500 Security Boulevard
                    Attn. Chiquita Brooks-LaSure
                    Windsor Mill, MD 21244


                    Utility Billing Services
                    PO Box 8100
                    Little Rock, AR 72203-8100


                    Utility Billing Services
                    PO Box 8100
                    Little Rock, AR 72203


                    Valley Ranch Skin Care, LLC
                    7003 Vallue Ranch Drive
                    Little Rock, AR 72223


                    Verizon Wireless
                    PO Box 660108
                    Dallas, TX 75266-0108


                    Westchester Surplus Ins. Co
                    11575 Great Oaks Way,
                    Suite 200
                    Alpharetta, GA 30022


                    Windstream Communications
                    PO Box 9001013
                    Louisville, KY 40290-1013


                    Wound Care Innovations, LLC
                    1200 Summit Ave
                    Ste 414
                    Fort Worth, TX 76102


                    Wright Express Fleet Services
                    PO Box 6293
                    Carol Stream, IL 60197-6293


                    YUKON CAPITAL PARALLEL II LP
                    8500 NORMANDALE LAKE BLVD
                    Suite 830
                    Minneapolis, MN 55437
4:21-bk-12261 Doc#: 1 Filed: 08/23/21 Entered: 08/23/21 15:24:53 Page 22 of 23




                    YUKON CAPITAL PARTNERS 3(C)(7)
                    PARALLEL II, LLC
                    8500 NORMANDALE LAKE BLVD
                    Suite 8300
                    Minneapolis, MN 55437


                    YUKON CAPITAL PARTNERS II, LP
                    8500 NORMANDALE LAKE BLVD
                    Suite 830
                    Minneapolis, MN 55437


                    ZirMed, Inc.
                    1311 Solution Center
                    Chicago, IL 60677-1311
              4:21-bk-12261 Doc#: 1 Filed: 08/23/21 Entered: 08/23/21 15:24:53 Page 23 of 23




                                                               United States Bankruptcy Court
                                                                     Eastern District of Arkansas
 In re      Advanced Tissue, LLC                                                                         Case No.
                                                                                 Debtor(s)               Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Advanced Tissue, LLC in the above captioned action, certifies that the following is
a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 AT Buyer, Inc.
 2720 E State Hwy 114
 Southlake, TX 76092
 AT Parent, LLC




    None [Check if applicable]




 August 23, 2021                                                     /s/ Kevin P. Keech
 Date                                                                Kevin P. Keech 98147
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Advanced Tissue, LLC
                                                                     Keech Law Firm, PA
                                                                     2011 South Broadway
                                                                     Little Rock, AR 72206
                                                                     501 221 3200 Fax:501 221 3201
                                                                     kkeech@keechlawfirm.com




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
